Title: From Thomas Jefferson to Albert Gallatin, 2 August 1823
From: Jefferson, Thomas
To: Gallatin, Albert


Dear Sir
Monticello
Aug. 2. 23.
A recent illness from which I am just recovering obliges me to borrow the pen of a grandaughter to acknolege the reciept of your welcome favour of June 29. from N. York. I read it with great satisfaction. occasional views, to be relied on, of the complicated affairs of Europe are like a good observation at sea, which tells one where they are after wandering with the newspapers till they are bewildered. I keep my eye on the Cortes, as my index, and judge of everything by their position and proceedings. I do not readily despair of Spain. their former example proved them, and the cause is the same their constitutional Cortes and king. at any rate I despair not of Europe. the advance of mind which has taken place every where cannot retrograde, and the advantages of representative govmt exhibited in England & America, and recently in other countries will procure it’s establishment every where in a more or less perfect form; and this will ensure the amelioration of the condition of the world. it will cost years of blood and will be well worth them.Here you will not immediately see into our political condition which you once understood so well. it is not exactly what it seems to be. you will be told that parties are now all amalgamated. the wolf now dwells with the lamb and the leopard lies down with the kid. it is true that federalism has changed it’s name and hidden itself among us. since the Hartford convention it is deemed even by themselves a name of reproach. in some degree too they have varied their object. to monarchise this nation they see is impossible. the next best thing in their view is to consolidate it into one government as a premier pas to monarchy. the party is now as strong as it ever has been since 1800. and tho’ mixed with us, are to be known by their rallying together on every question of power in the genl government. the judges, as before, are at their head, and are their entering wedge. young men are more easily seduced into this principle than the old one of monarchy. but you will soon see into this disguise.your visit to this place would indeed be a day of jubilee: but your age and distance forbid the hope. be this as it will, I shall love you forever and rejoice in your rejoicing, and sympathise in your evils. God bless you and have you ever in his holy keeping.Th: Jefferson